--------------------------------------------------------------------------------

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

          This Securities Purchase Agreement (this “Agreement”) is dated as of
March 8, 2010, between U.S. Geothermal Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

          WHEREAS, subject to the terms and conditions set forth in this
Agreement and pursuant to Section 4(2) of the Securities Act of 1933, as amended
(the “Securities Act”), and Rule 506 promulgated thereunder, and pursuant to
National Instrument 45-106 (“NI 45-106”), the Company desires to issue and sell
to each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement.

          NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.
DEFINITIONS

          1.1      Definitions. In addition to the terms defined elsewhere in
this Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

          “Acquiring Person” shall have the meaning ascribed to such term in
Section 4.6.

          “Action” shall have the meaning ascribed to such term in Section
3.1(j) .

          “Affiliate” means any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

          “AMEX” means the NYSE Amex LLC.


          “Board of Directors” means the board of directors of the Company.

          “Bracewell” means Bracewell & Giuliani LLP, with offices at 711
Louisiana Street, Suite 2300, Houston, Texas 77002.

          “Business Day” means any day except any Saturday, any Sunday, any day
which is a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

          “Canadian Counsel” means Goodmans, with offices located at 355 Burrard
Street, Suite 1900, Vancouver, British Columbia V6C 2G8.

--------------------------------------------------------------------------------

          “Canadian Purchaser” means any purchaser of Securities that is a
resident of Canada.

          “Closing” means the closing of the purchase and sale of the Shares and
Warrants pursuant to Section 2.1.

          “Closing Date” means the Trading Day on which all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all conditions precedent to (i) the Purchasers’ obligations to pay the
Subscription Amount and (ii) the Company’s obligations to deliver the Shares and
Warrants, in each case, have been satisfied or waived.

          “Commission” means the United States Securities and Exchange
Commission.

          “Common Stock” means the common stock of the Company, par value $0.001
per share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

          “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

          “Company Counsel” means Dorsey & Whitney LLP, with offices located at
701 Fifth Avenue, Suite 6100, Seattle, Washington 98104-7043.

          “Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1.

          “Effective Date” means the earlier of the date that (a) all of the
Registrable Securities (as defined in the Registration Rights Agreement) have
been registered for resale by the holders thereof pursuant to a registration
statement(s) declared effective by the Commission and (b) all of the Registrable
Securities have been sold pursuant to Rule 144 or may be sold pursuant to Rule
144 without the requirement for the Company to be in compliance with the current
public information required under Rule 144 and without volume or manner-of-sale
restrictions.

          “Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(s) .

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

          “Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to employees, officers or directors of the Company pursuant to any stock
or option plan duly adopted for such purpose, by a majority of the non-employee
members of the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities, other than any
adjustments in accordance with anti-dilution provisions contained in such
securities on the date hereof, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities, and (d) securities issued by a Subsidiary of the
Company in connection with the development of such Subsidiary’s projects,
provided that any such securities are not exchangeable for or convertible into
securities of the Company or otherwise linked to securities of the Company.

2

--------------------------------------------------------------------------------

          “GAAP” shall have the meaning ascribed to such term in Section 3.1(h)
.

          “Indebtedness” shall have the meaning ascribed to such term in Section
3.1(cc) .

          “Intellectual Property Rights” shall have the meaning ascribed to such
term in Section 3.1(o) .

          “Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.2(c) .

          “Liens” means a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

          “Lock-up Agreements” means the Lock-up Agreements between the
Placement Agents and each of the persons specified on Schedule 2.2(a)(vii), in
the form of Exhibit A attached hereto.

          “Material Adverse Effect” shall have the meaning ascribed to such term
in Section 3.1(b) .

          “Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m) .

          “Per Share Purchase Price” equals $1.05, subject to adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Stock that occur after the date of this
Agreement.

3

--------------------------------------------------------------------------------

          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

          “Placement Agents” means RBC Capital Markets Inc., Clarus Securities
Inc., Dundee Securities Corporation and Robert W. Baird & Co.

          “Projects” means the Gerlach Project, the Granite Creek Project, the
Neal Hot Springs Project, the Raft River Project and the San Emidio Project.

          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

          “Purchaser Party” shall have the meaning ascribed to such term in
Section 4.9.

          “Registration Rights Agreement” means the Registration Rights
Agreement, dated the date hereof, among the Company and the Purchasers, in the
form of Exhibit B attached hereto.

          “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Purchasers of the Shares and the Warrant Shares.

          “Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e) .

          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

          “Rule 424” means Rule 424 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same purpose and effect as such Rule.

          “SEC Reports” shall have the meaning ascribed to such term in Section
3.1(h) .

          “Securities” means the Shares, the Warrants and the Warrant Shares.

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

          “Securities Laws” means, as applicable, the securities laws,
regulations, rules, rulings and orders in each of the Selling Jurisdictions, and
the notices, policies and written interpretations issued by the Securities
Regulators in each of the Selling Jurisdictions, and the rules of the TSX and
AMEX.

4

--------------------------------------------------------------------------------

          “Securities Regulators” means the securities commissions or other
securities regulatory authorities of all of the Selling Jurisdictions or the
relevant Selling Jurisdiction as the context so requires.

          “Selling Jurisdictions” means each of the provinces of Canada, other
than Quebec, and the United States and such other jurisdictions which are agreed
to by the Company and the Purchasers; and “Selling Jurisdiction” means, in the
case of any Purchaser, the jurisdiction in which such Purchaser is resident.

          “Shares” means the shares of Common Stock issued or issuable to each
Purchaser pursuant to this Agreement.

          “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

          “Subscription Amount” means, as to each Purchaser, the aggregate
amount to be paid for Shares and Warrants purchased hereunder as specified below
such Purchaser’s name and address on the signature page of this Agreement and
next to the heading “Subscription Amount,” in United States dollars and in
immediately available funds.

          “Subsidiary” means any subsidiary of the Company as set forth on
Schedule 3.1(a) and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

          “Trading Day” means a day on which the principal Trading Market is
open for trading.

          “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, TSX or the
TSX Venture Exchange (or any successors to any of the foregoing).

          “Transaction Documents” means this Agreement, the Warrants, the
Registration Rights Agreement, the Lock-Up Agreements, all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

          “Transfer Agent” means Computershare Trust Company N.A., the current
transfer agent of the Company, with a mailing address of 350 Indiana Street,
Suite 800, Golden, CO 80401 and a facsimile number of (303) 262-0632, and any
successor transfer agent of the Company.

          “TSX” means the Toronto Stock Exchange.


          “Variable Rate Transaction” shall have the meaning ascribed to such
term in Section 4.12(b) .

5

--------------------------------------------------------------------------------

          “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the Common Stock is not then listed or quoted for trading on the
OTC Bulletin Board and if prices for the Common Stock are then reported in the
“Pink Sheets” published by Pink OTC Markets, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (c) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Shares then outstanding and reasonably acceptable to the Company, the fees
and expenses of which shall be paid by the Company.

          “Warrants” means, collectively, the Common Stock purchase warrants
delivered to the Purchasers at the Closing in accordance with Section 2.2(a)
hereof, which Warrants shall be exercisable six months after the Closing Date
(the “Initial Exercise Date”) and have a term of exercise equal to five (5)
years from the Initial Exercise Date, in the form of Exhibit C attached hereto.

          “Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Warrants.

ARTICLE II.
PURCHASE AND SALE

          2.1      Closing. On the Closing Date, upon the terms and subject to
the conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, up to an
aggregate of $8,619,994.95 of Shares and Warrants. Each Purchaser shall deliver
to the Company via wire transfer of immediately available funds equal to such
Purchaser’s Subscription Amount as set forth on the signature page hereto
executed by such Purchaser, and the Company shall deliver to each Purchaser its
respective Shares and a Warrant, as determined pursuant to Section 2.2(a), and
the Company and each Purchaser shall deliver the other items set forth in
Section 2.2 deliverable at the Closing. Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of Bracewell or such other location as the parties shall mutually agree.

          2.2      Deliveries.

          (a)      On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:

          (i)      this Agreement duly executed by the Company;

          (ii)      a legal opinion of Company Counsel, substantially in the
form of Exhibit D attached hereto;

6

--------------------------------------------------------------------------------

          (iii)      a legal opinion of Canadian Counsel, substantially in the
form of Exhibit E attached hereto;

          (iv)      a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver, on an expedited basis, a certificate
evidencing a number of Shares equal to such Purchaser’s Subscription Amount
divided by the Per Share Purchase Price, registered in the name of such
Purchaser;

          (v)      a Warrant registered in the name of such Purchaser to
purchase up to a number of shares of Common Stock equal to 50% of such
Purchaser’s Subscription Amount divided by 1.05, with an exercise price equal to
$1.25, subject to adjustment therein;

          (vi)      the Registration Rights Agreement duly executed by the
Company; and

          (vii)      a Lock-up Agreement from each of the persons specified on
Schedule 2.2(a)(vii) hereto.

          (b)      On or prior to the Closing Date, each Purchaser shall deliver
or cause to be delivered to the Company the following:

          (i)      this Agreement duly executed by such Purchaser;

          (ii)      such Purchaser’s Subscription Amount by wire transfer to the
account as specified in writing by the Company;

          (iii)      if the Purchaser is a Canadian Purchaser, an executed copy
of the Subscriber Certificate attached as Appendix A or Appendix B, as
applicable, and in the manner further described in Section 3.4; and

          (iv)      the Registration Rights Agreement duly executed by such
Purchaser.

          2.3      Closing Conditions.

          (a)      The obligations of the Company hereunder in connection with
the Closing are subject to the following conditions being met:

          (i)      the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Purchasers contained
herein (unless as of a specific date therein);

          (ii)      all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed;

7

--------------------------------------------------------------------------------

          (iii)      the delivery by each Purchaser of the items set forth in
Section 2.2(b) of this Agreement; and

          (iv)      the approval by each of AMEX and TSX of the listing of the
Shares and the Warrant Shares on such respective Trading Market.

          (b)      The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:

          (i)      the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein);

          (ii)      all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed;

          (iii)      the delivery by the Company of the items set forth in
Section 2.2(a) of this Agreement;

          (iv)      there shall have been no Material Adverse Effect with
respect to the Company since the date hereof; and

          (v)      from the date hereof to the Closing Date, trading in the
Common Stock shall not have been suspended by the Commission or the Company’s
principal Trading Market (except for any suspension of trading of limited
duration agreed to by the Company, which suspension shall be terminated prior to
the Closing), and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Purchaser, makes
it impracticable or inadvisable to purchase the Shares and Warrants at the
Closing.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES


          3.1      Representations and Warranties of the Company. Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to each Purchaser:

          (a)      Subsidiaries. All of the direct and indirect subsidiaries of
the Company are set forth on Schedule 3.1(a). The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities. If the Company has no subsidiaries, all other references
to the Subsidiaries or any of them in the Transaction Documents shall be
disregarded.

8

--------------------------------------------------------------------------------

          (b)      Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

          (c)      Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals. Each Transaction
Document to which it is a party has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

9

--------------------------------------------------------------------------------

          (d)      No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Securities
and the consummation by it of the transactions contemplated hereby and thereby
to which it is a party do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

          (e)      Filings, Consents and Approvals. The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than the filings required pursuant to Section 4.5 of this Agreement
(collectively, the “Required Approvals”).

          (f)      Issuance of the Securities. The Securities (including the
Warrant Shares) are duly authorized and, when issued and paid for in accordance
with the applicable Transaction Documents, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents.
The Company has reserved from its duly authorized capital stock the maximum
number of shares of Common Stock issuable pursuant to this Agreement, including
the Warrants.

          (g)      Capitalization. The capitalization of the Company is as set
forth on Schedule 3.1(g), which Schedule 3.1(g) also includes the number of
shares of Common Stock owned beneficially, and of record, by Affiliates of the
Company as of the date hereof. The Company has not issued any capital stock
since its most recently filed periodic report under the Exchange Act, other than
pursuant to the exercise of employee stock options under the Company’s stock
option plans, the issuance of shares of Common Stock to employees pursuant to
the Company’s employee stock purchase plans and pursuant to the conversion
and/or exercise of Common Stock Equivalents outstanding as of the date of the
most recently filed periodic report under the Exchange Act. No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents. Except as a result of the purchase and sale of the Securities, and
except for 5,729,875 shares of Common Stock issuable by the Company pursuant to
stock options held by the Company’s officers, directors and other employees, and
7,675,725 shares of Common Stock issuable pursuant to outstanding warrants,
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary, other than Raft River Energy I, LLC, is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Securities. There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.

10

--------------------------------------------------------------------------------

          (h)      SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the 12 months preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has never been an issuer subject to Rule 144(i) under
the Securities Act. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing; provided that the annual financial statements of
the Company for the year ended March 31, 2009 so complied at the time of filing
of Amendment No. 2 to the Company’s Annual Report on Form 10-K filed with the
Commission on November 24, 2009. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

11

--------------------------------------------------------------------------------

          (i)      Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof: (i) there has been no event, occurrence
or development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information. Except for
the issuance of the Securities contemplated by this Agreement or as set forth on
Schedule 3.1(i), no event, liability, fact, circumstance, occurrence or
development has occurred or exists, or is reasonably expected to occur or exist,
with respect to the Company or its Subsidiaries or their respective business,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under applicable Securities Laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.

          (j)      Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act except for the requirement to refile the Company’s
Registration Statement on Form S-3 (No. 333-151858) on Form S-1.

12

--------------------------------------------------------------------------------

          (k)      Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect. None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good. No executive officer, to
the knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and, to the knowledge of the Company, the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

          (l)      Compliance. Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree, or order of any court, arbitrator or
governmental body or (iii) is or has been in violation of any statute, rule,
ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
have or reasonably be expected to result in a Material Adverse Effect.

          (m)      Regulatory Permits. The Company and the Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

          (n)      Title to Assets. The Company and the Subsidiaries have good
and marketable title in fee simple to all real property owned by them and good
and marketable title in all personal property owned by them that is material to
the business of the Company and the Subsidiaries, in each case free and clear of
all Liens, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance except where non-compliance could not reasonably be expected
to result in a Material Adverse Effect.

13

--------------------------------------------------------------------------------

          (o)      Patents and Trademarks. The Company and the Subsidiaries
have, or have rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, trade secrets, inventions,
copyrights, licenses and other intellectual property rights and similar rights
as described in the SEC Reports as necessary or material for use in connection
with their respective businesses and which the failure to so have could have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).
Neither the Company nor any Subsidiary has received a notice (written or
otherwise) that any of the Intellectual Property Rights used by the Company or
any Subsidiary violates or infringes upon the rights of any Person. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

          (p)      Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage at least equal to the aggregate
Subscription Amount. Neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.

          (q)      Transactions With Affiliates and Employees. Except as set
forth in the SEC Reports, none of the officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for: (i) payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

14

--------------------------------------------------------------------------------

          (r)      Projects.

          (i)      The Company has acquired (or in the case of future actions,
expects to acquire in the ordinary course of business) all the leases,
easements, rights of way, access rights, including but not limited to any
mineral and geothermal rights in respect of lands related to the Projects, and
rights and allocation to water, that are necessary to conduct its business as
currently conducted, and proposed to be conducted at the Raft River, Neal Hot
Springs and San Emidio Repower Projects as described in the Disclosure
Schedules, except where the failure to hold such leases easements, rights of
way, access rights, and rights and allocation to water would not have a Material
Adverse Effect.

          (ii)      All licenses, permits, authorizations and other approvals
required under applicable law in connection with the leases, easements, rights
of way and access rights are in full force and effect (or in the case of future
actions, are expected to be acquired in the ordinary course of business) and are
sufficient to permit the Company and each Subsidiary to conduct its business as
currently conducted and proposed to be conducted at the Raft River, Neal Hot
Springs and San Emidio Repower Projects as described in the Disclosure
Schedules.

          (iii)      No event exists which, but for the passing of time or the
giving of notice, or both, would constitute a default by any party to any of the
leases, easements, rights of way or access rights and no party to any lease,
easement, right of way or access right is claiming any such default or taking
any action purportedly based upon any such default, except where the failure of
such licenses, permits, authorizations and other approvals to be in full force
and effect would not have a Material Adverse Effect.

          (iv)      The Company has not received any, nor to the Company’s
knowledge are there any pending or threatened, notices of violation or alleged
violation of any applicable laws affecting the Projects.

          (v)      The Company has such rights of entry and exit to and from the
Projects as are reasonably necessary to carry on its business and operate at the
Projects.

          (vi)      There are no material restrictions imposed by any applicable
law or by agreement which conflict with the proposed acquisition, development,
construction, maintenance and operation of the Projects.

          (vii)      To the Company’s knowledge, the Projects are now zoned and
otherwise regulated so as to permit the use of the sites for their intended uses
and in accordance with applicable law.

15

--------------------------------------------------------------------------------

          (viii)      Neither the Company nor any Subsidiary has received
written notice of any claims for construction liens or other liens, charges,
encumbrances, security interests or adverse claims with respect to work or
services performed or materials supplied to, on or in connection with the
Projects other than liens or encumbrances imposed in the ordinary course of
business.

          (ix)      There are no outstanding judgments, writs of execution,
seizures, injunctions or directives against the Company or any Subsidiary nor
any work orders or directives or notices of deficiency capable of resulting in
work orders or directives with respect to the Projects.

          (x)      The Company holds all necessary rights for all roads
necessary for full utilization of the Projects, as applicable, as each is
currently conducted.

          (xi)      All necessary easements, rights of way, licenses, agreements
and other rights for the transmission, interconnection and utilization of the
interconnection facilities have been acquired for the Projects as each project
is currently conducted at the Raft River, Neal Hot Springs and San Emidio
Projects and as each is intended to be developed.

          (s)      Sarbanes-Oxley; Internal Accounting Controls. The Company is
in material compliance with all provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the Closing Date. Other than as disclosed in
the SEC Reports, the Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. Other
than as disclosed in the SEC Reports, the Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed annual report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

16

--------------------------------------------------------------------------------

          (t)      Securities Laws. The Company is a reporting issuer under the
securities laws of the provinces of Ontario, Alberta and British Columbia and a
registrant under the Exchange Act, and except as disclosed to the Purchasers in
writing is not in default in any material respect of any requirement of such
Securities Laws. The Company is not included on a list of defaulting reporting
issuers by the securities regulatory authorities of the provinces of Ontario,
Alberta and British Columbia. Since March 31, 2009, and except as disclosed to
the Purchasers in writing, the Company has been in compliance in all material
respects with its continuous disclosure obligations under the Securities Laws.

          (u)      Certain Fees. Except for compensation paid or payable to the
Placement Agents, no brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.

          (v)      Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 and the Canadian
Purchasers’ representations and warranties set forth in Section 3.4, no
registration under the Securities Act or the filing of any prospectus under any
Canadian Securities Laws is required for the offer and sale of the Securities by
the Company to the Purchasers as contemplated hereby. The issuance and sale of
the Securities hereunder does not contravene the rules and regulations of the
Trading Markets.

          (w)      Investment Company. The Company is not, and is not an
Affiliate of, and immediately after receipt of payment for the Securities, will
not be or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended.

          (x)      Registration Rights. Other than each of the Purchasers and as
disclosed in Schedule 3.1(x), no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.

          (y)      Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

17

--------------------------------------------------------------------------------

          (z)      Application of Takeover Protections. The Company and the
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.

          (aa)      Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information. The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company. All of the disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

          (bb)      No Integrated Offering. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2 and the
Canadian Purchasers’ representations and warranties set forth in Section 3.4,
neither the Company, nor any of its Affiliates, nor any Person acting on its or
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Securities to be integrated with prior
offerings by the Company for purposes of (i) the Securities Act which would
require the registration of any such securities under the Securities Act, or
(ii) any applicable shareholder approval provisions of any Trading Market on
which any of the securities of the Company are listed or designated.

          (cc)      Solvency. Based on the consolidated financial condition of
the Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder: (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof, and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness. For the purposes of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $50,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.

18

--------------------------------------------------------------------------------

          (dd)      Tax Status. Except for matters that would not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect, the Company and each Subsidiary has filed all necessary federal,
state and foreign income and franchise tax returns and has paid or accrued all
taxes shown as due thereon, and the Company has no knowledge of a tax deficiency
which has been asserted or threatened against the Company or any Subsidiary.

          (ee)      No General Solicitation. Neither the Company nor any person
acting on behalf of the Company has, directly or indirectly, offered or sold any
of the Securities by any form of general solicitation or general advertising (as
such terms are used in Regulation D under the Securities Act). The Company has
offered the Securities for sale only to the Purchasers and certain other
“accredited investors” within the meaning of Rule 501 under the Securities Act,
and, in respect of any sale of Securities to Canadian Purchasers, the Company
has offered the Securities for sale only to Canadian Purchasers whom it
reasonably believes are “accredited investors” within the meaning of section 1.1
of NI 45-106.

          (ff)      Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of law
or (iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder or
the Corruption of Foreign Public Officials Act (Canada).

19

--------------------------------------------------------------------------------

          (gg)      Accountants. The Company’s accounting firm is set forth on
Schedule 3.1(gg) of the Disclosure Schedules. To the knowledge and belief of the
Company, such accounting firm: (i) is a registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s Annual Report for the
fiscal year ending March 31, 2010.

          (hh)      No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.

          (ii)      Acknowledgment Regarding Purchasers’ Purchase of Securities.
The Company acknowledges and agrees that each of the Purchasers is acting solely
in the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives, and on each Purchaser’s representations, warranties and
agreements in the Transaction Documents.

          (jj)      Acknowledgment Regarding Purchaser’s Trading Activity.
Anything in this Agreement or elsewhere herein to the contrary notwithstanding
(except for Sections 3.2(f) and 4.14 hereof), it is understood and acknowledged
by the Company that: (i) none of the Purchasers have been asked by the Company
to agree, nor has any Purchaser agreed, to desist from purchasing or selling,
long and/or short, securities of the Company, or “derivative” securities based
on securities issued by the Company or to hold the Securities for any specified
term, (ii) past or future open market or other transactions by any Purchaser,
specifically including, without limitation, Short Sales or “derivative”
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities, (iii) any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, may presently have a “short” position in the Common Stock and (iv)
each Purchaser shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that (y) one or more Purchasers may engage
in hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares deliverable with respect to Securities are being determined,
and (z) such hedging activities (if any) could reduce the value of the existing
stockholders’ equity interests in the Company at and after the time that the
hedging activities are being conducted. The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

20

--------------------------------------------------------------------------------

          (kk)      Regulation M Compliance. The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Placement Agents in connection with the placement of
the Securities.

          (ll)      Stock Option Plans. Each stock option granted by the Company
under the Company’s stock option plan was granted (i) in accordance with the
terms of the Company’s stock option plan and (ii) with an exercise price at
least equal to the fair market value of the Common Stock on the date such stock
option would be considered granted under GAAP and applicable law. No stock
option granted under the Company’s stock option plan has been backdated. The
Company has not knowingly granted, and there is no and has been no Company
policy or practice to knowingly grant, stock options prior to, or otherwise
knowingly coordinate the grant of stock options with, the release or other
public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.

          3.2      Representations and Warranties of the Purchasers. Each
Purchaser (including each Canadian Purchaser), for itself and for no other
Purchaser, hereby represents and warrants as of the date hereof and as of the
Closing Date to the Company as follows (unless as of a specific date therein):

          (a)      Organization; Authority. Such Purchaser is either an
individual or an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with full right,
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and performance by such Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser. Each Transaction Document to which
it is a party has been duly executed by such Purchaser, and when delivered by
such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

21

--------------------------------------------------------------------------------

          (b)      Own Account. Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting such Purchaser’s right to
sell the Securities pursuant to the Registration Statement or otherwise in
compliance with applicable federal and state securities laws). Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.

          (c)      Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants, it will be an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3) or (a)(7) under the Securities Act. Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.

          (d)      Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

          (e)      General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any general solicitation or general advertising (as
such terms are used in Regulation D under the Securities Act), including,
without limitation, any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or meeting whose attendees have
been invited by any general solicitation or general advertising.

          (f)      Certain Transactions and Confidentiality. Other than
consummating the transactions contemplated hereunder, such Purchaser has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other Person representing the Company
setting forth the material terms of the transactions contemplated hereunder and
ending immediately prior to the execution hereof. Notwithstanding the foregoing,
in the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement. Such Purchaser
has maintained the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future, provided that all such transactions are made in compliance with
applicable laws, including Regulation M under the Exchange Act.

22

--------------------------------------------------------------------------------

          (g)      Purchaser Address. Such Purchaser is a resident in the
jurisdiction set out on the Purchaser signature pages to this Agreement. Such
address was not created and is not being used solely for the purpose of
acquiring the Securities and such Purchaser was solicited to purchase the
Securities and executed this Agreement in such jurisdiction.

          (h)      No Conflicts. The execution and delivery of this Agreement,
the performance and compliance with the terms hereof, the purchase of the
Securities and the completion of the transactions described herein by such
Purchaser will not result in any material breach of, or be in conflict with or
constitute a material default under, or create a state of facts which, after
notice or lapse of time, or both, would constitute a material default under any
term or provision of the constituting documents, by-laws or resolutions of such
Purchaser, the Securities Laws or any other laws applicable to such Purchaser,
any agreement to which such Purchaser is a party, or any judgment, decree,
order, statute, rule or regulation applicable to such Purchaser.

          (i)      Public Information. Such Purchaser has not received nor been
provided with, has not requested and does not have any need to receive, a
prospectus or offering memorandum, within the meaning of the Securities Laws, or
any sales or advertising literature in connection with the offering of the
Securities, and such Purchaser’s decision to subscribe for the Shares and
Warrants was based upon the Transaction Documents, the Company’s publicly
available documents included in the Edgar database administered by the
Commission and the SEDAR database administered under the direction of the
Canadian Securities Administrators. Such Purchaser’s investment decision was not
otherwise based upon, and such Purchaser has not relied upon, any other verbal
or written representations as to facts made by or on behalf of the Company.

23

--------------------------------------------------------------------------------

          (j)      No Brokerage or Finder’s Fees. Other than the Placement
Agents, to the best of such Purchaser’s knowledge, there is no person acting or
purporting to act on behalf of such Purchaser in connection with the
transactions contemplated herein who is entitled to any brokerage or finder’s
fee.

          3.3      Agreements and Acknowledgements of the Purchasers. Each
Purchaser (including each Canadian Purchaser), for itself and for no other
Purchaser, hereby agrees with, and acknowledges to, the Company as follows:

          (a)      Responsibility Regarding Resale Restrictions. There are
restrictions on such Purchaser’s ability to resell the Securities and it is the
responsibility of such Purchaser to find out what those restrictions are and to
comply with them before selling the Securities. Such Purchaser has been advised
to consult its own legal advisors with respect to trading in any of the
Securities and with respect to the resale restrictions imposed by the Securities
Laws of the jurisdiction in which such Purchaser resides, other applicable
Securities Laws, and the policies of the TSX and AMEX, and acknowledges that it
is solely responsible to find out what these restrictions are and for compliance
with applicable resale restrictions.

          (b)      No Regulatory Review, Insurance. No securities commission or
similar regulatory authority has reviewed or passed on the merits of the
Securities. There is no government or other insurance covering the Securities.
There are risks associated with the purchase of the Securities.

          (c)      Certain Remedies Unavailable. The Company has advised such
Purchaser that the Company is relying on an exemption from the requirements to
provide such Purchaser with a prospectus and to sell Securities through a person
registered to sell Securities under the Securities Laws and, as a consequence of
acquiring Securities pursuant to this exemption, certain protections, rights and
remedies provided by the Securities Laws, including certain statutory rights of
rescission or damages, will not be available to such Purchaser.

          3.4      Representations and Warranties of the Canadian Purchasers.
Each Canadian Purchaser, for itself and for no other Purchaser, hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows (unless as of a specific date therein):

          (a)      Such Canadian Purchaser is resident in one of the Selling
Jurisdictions and is entitled to purchase the Securities without the benefit of
a prospectus qualified under applicable Canadian Securities Laws.

          (b)      Such Canadian Purchaser is purchasing for investment only and
not with a view to resale or distribution.

          (c)      Such Canadian Purchaser agrees that it will not be able to
resell the Securities until expiry of the applicable hold period under
applicable Securities Laws as set out in the legend on the certificates
evidencing the Securities, except in accordance with limited exemptions and
compliance with other requirements of applicable Securities Laws, and such
Canadian Purchaser (not the Company) is responsible for compliance with
applicable Canadian resale restrictions or hold periods and will comply with all
relevant Canadian Securities Laws in connection with any resale of Securities.

24

--------------------------------------------------------------------------------

          (d)      If not an individual or an investment fund, such Canadian
Purchaser had a pre-existing purpose and was not established solely or primarily
for the purpose of acquiring the Securities, in reliance on an exemption from
applicable prospectus requirements in the Selling Jurisdictions.

          (e)      If required by applicable Securities Laws or stock exchange
rules, such Canadian Purchaser will execute, deliver and file or assist the
Company or the Placement Agents in obtaining and filing such reports,
undertakings and other documents relating to the purchase of the Securities by
such Canadian Purchaser as may be required by applicable Securities Laws, any
securities commission, stock exchange or other regulatory authority.

          (f)      Either:

          (i)      if such Canadian Purchaser is (A) a resident of Ontario or
Newfoundland and Labrador and purchasing the Securities from a dealer
appropriately registered under Canadian Securities Laws, or (B) a resident of
any Canadian province or territory other than the provinces of Ontario or
Newfoundland and Labrador, it is purchasing the Securities with the benefit of
the prospectus exemption provided by section 2.3 of NI 45-106 and that such
Canadian Purchaser is an “accredited investor” as defined section 1.1 of NI
45-106 and as specified and set out in Appendix A hereto, who is purchasing the
Securities as principal for its own account in accordance with applicable
Securities Laws; or

          (ii)      if such Canadian Purchaser is a resident of Ontario or
Newfoundland and Labrador, it is purchasing the Securities from a dealer
registered in a jurisdiction outside of Canada that satisfies the conditions to
the “international dealer exemption” under Canadian Securities Laws and is a
“permitted client” as defined in section 1.1 of National Instrument 31-103 and
as specified and set out in Appendix B hereto.

          (g)      The funds representing the Subscription Amount which will be
advanced by such Canadian Purchaser to the Company hereunder will not represent
proceeds of crime for the purposes of the Proceeds of Crime (Money Laundering
Act) (Canada) (the “PCMLA”) and such Canadian Purchaser acknowledges that the
Company may in the future be required by law to disclose such Canadian
Purchaser’s name and other information relating to this Agreement and such
Canadian Purchaser’s purchase hereunder, on a confidential basis, pursuant to
the PCMLA. To the best of its knowledge: none of the funds comprising the
Subscription Amount to be provided by such Canadian Purchaser (i) have been or
will be derived from or related to any activity that is deemed criminal under
the law of Canada, the United States of America, or any other jurisdiction, or
(ii) are being tendered on behalf of a person or entity who has not been
identified to such Canadian Purchaser, and it shall promptly notify the Company
if such Canadian Purchaser discovers that any of such representations ceases to
be true and provide the Company with appropriate information in connection
therewith.

25

--------------------------------------------------------------------------------

          (h)      Such Canadian Purchaser is not, with respect to the Company
or any of its affiliates, a “control person” under Canadian Securities Laws and
such Canadian Purchaser will not become a “control person” by purchasing the
number of Securities subscribed for under this Agreement and does not intend to
act jointly or in concert with any other person to form a control group in
respect of the Company.

          (i)      The executed copy of the Subscriber Certificate in the form
attached as Appendix A or Appendix B of this Agreement and delivered to the
Company on or prior to the Closing Date is true and correct as of the date of
execution of this Agreement and will be true and correct as of the Closing.

          (j)      Purchasing as Agent or Trustee. Unless deemed to be
purchasing as principal under Canadian Securities Laws, in the case of the
purchase by such Canadian Purchaser of the Securities as agent or trustee for
any principal whose identity is disclosed or undisclosed or identified by
account number only, each beneficial purchaser of the Securities for whom such
Canadian Purchaser is acting, is purchasing its Securities as principal for its
own account, and not for the benefit of any other person, for investment only
and not with a view to resale or distribution, the beneficial purchaser is a
resident in a Canadian Selling Jurisdiction and is an “accredited investor”,
such Canadian Purchaser has due and proper authority to act as agent or trustee,
and to enter into this Agreement, for and on behalf of such beneficial purchaser
in connection with the transactions contemplated hereby and this Agreement
constitutes a legal, valid and binding agreement of such beneficial purchaser.

          3.5      Agreements and Acknowledgements of the Canadian Purchasers.
Each Canadian Purchaser, for itself and for no other Purchaser, hereby agrees
with, and acknowledges to, the Company as follows:

          (a)      The Company or the Placement Agents and their respective
agents and advisers may each collect, use and disclose its name and other
specified personally identifiable information (the “Information”), including the
amount of Securities that such Canadian Purchaser has purchased for purposes of
meeting legal, regulatory and audit requirements and as otherwise permitted or
required by law or regulation. Such Canadian Purchaser consents to the
disclosure of that information.

          (b)      (i) The Information concerning such Canadian Purchaser will
be disclosed to the relevant Canadian securities regulatory authorities,
including the Ontario Securities Commission, and may become available to the
public in accordance with the requirements of applicable securities and freedom
of information laws and such Purchaser consents to the disclosure of the
Information; (ii) the Information is being collected indirectly by the
applicable Canadian securities regulatory authority under the authority granted
to it in securities legislation; (iii) the Information is being collected for
the purposes of the administration and enforcement of the applicable Canadian
securities legislation; and (iv) by purchasing the Securities, such Purchaser
shall be deemed to have authorized such indirect collection of personal
information by the relevant Canadian securities regulatory authorities.
Questions about such indirect collection of Information by the Ontario
Securities Commission should be directed to the Administrative Assistant to the
Director of Corporate Finance, Ontario Securities Commission, Suite 1903, Box
55, 20 Queen Street West, Toronto, Ontario M5H 3S8 or to the following telephone
number: (416) 593-8086.

26

--------------------------------------------------------------------------------

          (c)      The Company is organized under the laws of Delaware. Some of
the Company’s directors and officers are located outside of Canada and, as a
result, it may not be possible for Canadian Purchasers to effect service of
process within Canada upon the Company or such persons. All or a substantial
portion of the assets of the Company may be located outside of Canada and, as a
result, it may not be possible to satisfy a judgment against the Company in
Canada or to enforce a judgment obtained in Canadian courts against the Company
outside of Canada.

          (d)      The Securities shall be subject to statutory resale
restrictions under the Securities Laws of the province or territory in which
such Canadian Purchaser resides and under other applicable Securities Laws, and
such Canadian Purchaser covenants that it will not resell the Securities except
in compliance with such laws and such Canadian Purchaser acknowledges that it is
solely responsible (and the Company is not in any way responsible) to find out
what those restrictions are and to comply with them before selling the
Securities.

          (e)      The certificates representing the Shares and Warrants will
bear, as of the Closing Date, a legend substantially in the following form and
with the necessary information inserted:

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE <INSERT DATE THAT IS FOUR (4) MONTHS AND ONE (1)
DAY AFTER THE DISTRIBUTION DATE>.

          (f)      In addition, the certificates representing the Shares will
bear a legend substantially in the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE BUT CANNOT BE TRADED THROUGH THE FACILITIES OF THE TORONTO STOCK
EXCHANGE SINCE THEY ARE NOT FREELY TRANSFERABLE AND CONSEQUENTLY ANY CERTIFICATE
REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON THE TORONTO STOCK EXCHANGE.

          (g)      No prospectus or offering memorandum, within the meaning of
the Securities Laws, or other similar disclosure document has been filed by the
Company with a securities commission, securities regulatory authority or other
governmental or regulatory authority in any province in Canada or any other
jurisdiction in connection with the issuance of the Securities.

27

--------------------------------------------------------------------------------

          (h)      AN INVESTMENT IN THE SECURITIES IS NOT WITHOUT RISK AND THE
PURCHASER MAY LOSE HIS, HER OR ITS ENTIRE INVESTMENT.

          (i)      The Company may complete additional financings in the future
in order to develop the business of the Company and fund its ongoing
development, and such future financings may have a dilutive effect on current
securityholders of the Company, including such Canadian Purchaser, but there is
no assurance that such financing will be available, on reasonable terms or at
all, and if not available, the Company may be unable to fund its ongoing
development.

          (j)      The Company is relying on an exemption from the requirement
to provide such Canadian Purchaser with a prospectus under applicable Securities
Laws and as a consequence of acquiring the Securities pursuant to such
exemption:

          (i)      certain protections, rights and remedies provided by
applicable Securities Laws, including statutory rights of rescission and certain
statutory remedies against an issuer, underwriters, auditors, directors and
officers that are available to investors who acquire securities offered by a
prospectus, will not be available to such Canadian Purchaser;

          (ii)      the common law may not provide investors with an adequate
remedy in the event that they suffer investment losses in connection with
securities acquired in a private placement;

          (iii)      such Canadian Purchaser may not receive information that
would otherwise be required to be given under applicable Securities Laws; and

          (iv)      the Company is relieved from certain obligations that would
otherwise apply under applicable Securities Laws.

          3.6      Reliance of Representations, Warranties, Agreements and
Acknowledgements. Each Purchaser acknowledges and agrees that the
representations, warranties, agreements and acknowledgements made by such
Purchaser in this Agreement, in the applicable Appendices attached hereto and in
the other Transaction Documents are made with the intention that they may be
relied upon by the Company in determining such Purchaser’s eligibility (and, if
applicable, the eligibility of others for whom such Purchaser is contracting
hereunder) to purchase the Securities under Securities Laws. Such Purchaser
undertakes to immediately notify the Company of any change in any statement or
other information relating to such Purchaser set forth in this Agreement, the
applicable Appendices attached hereto and in the other Transaction Documents, or
in any document furnished by such Purchaser to the Company in connection with
this Agreement, which takes place at or prior to the Closing. Such Purchaser
further agrees that by accepting the Shares and Warrants, it shall be
representing and warranting that such representations, warranties, agreements
and acknowledgements are true as at the Closing with the same force and effect
as if they had been made by such Purchaser at the Closing and that they shall
survive the purchase by such Purchaser of the Securities and shall continue in
full force and effect notwithstanding any subsequent disposition by such
Purchaser of any of the Securities.

28

--------------------------------------------------------------------------------

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

          4.1      No Regulatory Authority Review. No Securities Regulator,
Trading Market, or similar regulatory authority has reviewed, passed upon, made
any finding or determination with respect to, or recommended or endorsed the
merits of, the Securities.

          4.2      Transfer and Exercise Restrictions.

          (a)      The Securities have not been registered under the Securities
Act or any state securities laws, and the sale contemplated hereby is being made
to “accredited investors” (as defined in Rule 501(a)(1), (2), (3) or (7) under
the Securities Act) in reliance on a private placement exemption. In addition,
Purchasers other than Canadian Purchasers agree not sell any Securities in
Canada (including on the TSX) before the date that is four months and one day
after the Closing Date, unless such sale would be permitted to be made by
Canadian Purchasers on a basis exempt from Securities Laws. The Securities are
restricted securities, as defined in Rule 144(a)(3) under the Securities Act,
and may only be disposed of in compliance with state, federal and provincial
Securities Laws and other applicable securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in
connection with a pledge as contemplated in Section 4.2(b), the Company may
require the transferor thereof to provide to the Company and the Transfer Agent
an opinion of counsel selected by the transferor and reasonably acceptable to
the Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and the Registration Rights Agreement and shall have
the rights and obligations of a Purchaser under this Agreement and the
Registration Rights Agreement.

          (b)      The Purchasers agree to the imprinting, so long as is
required by this Section 4.2 and applicable Securities Laws, of a legend on any
of the certificates representing the Shares and Warrants, as well as all
certificates issued in exchange for or in substitution of the Shares and
Warrants, in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE
LISTED ON THE TORONTO STOCK EXCHANGE BUT CANNOT BE TRADED THROUGH THE FACILITIES
OF THE TORONTO STOCK EXCHANGE SINCE THEY ARE NOT FREELY TRANSFERABLE AND
CONSEQUENTLY ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY”
IN SETTLEMENT OF TRANSACTIONS ON THE TORONTO STOCK EXCHANGE.

29

--------------------------------------------------------------------------------

          The Canadian Purchasers agree to the imprinting, so long as is
required by this Section 4.2 and applicable Securities Laws, of a legend on any
of the certificates representing the Shares and Warrants offered and sold in the
following form:

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE <INSERT THE DATE THAT IS FOUR (4) MONTHS AND ONE
(1) DAY AFTER THE DISTRIBUTION DATE>.

          The Company acknowledges and agrees that a Purchaser may from time to
time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and the Registration Rights Agreement and, if required under the terms
of such arrangement, such Purchaser may transfer pledged or secured Securities
to the pledgees or secured parties. Such a pledge or transfer would not be
subject to approval of the Company and no legal opinion of legal counsel of the
pledgee, secured party or pledgor shall be required in connection therewith.
Further, no notice shall be required of such pledge. At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities, including, if the
Securities are subject to registration pursuant to the Registration Rights
Agreement, the preparation and filing of any required prospectus supplement
under Rule 424(b)(3) under the Securities Act or other applicable provision of
the Securities Act to appropriately amend the list of Selling Stockholders (as
defined in the Registration Rights Agreement) thereunder.

          Each Purchaser acknowledges and agrees that the Warrants may not be
exercised unless an exemption from the registration requirements of the
Securities Act and applicable state securities laws is available to the holder
and the holder has furnished an opinion of counsel of recognized standing in
form and substance satisfactory to the Company to such effect; provided,
however, that such Purchaser will not be required to deliver an opinion of
counsel in connection with its exercise of the Warrants at a time when such
Purchaser is an “accredited investor” as defined in Rule 501(a)(1), (2), (3) or
(7) under the Securities Act.

30

--------------------------------------------------------------------------------

          Each Purchaser agrees to the imprinting, so long as is required by
this Section 4.2, of a legend on any of the certificates representing the
Warrants, as well as all certificates issued in exchange for or in substitution
of the Warrants, in the following form:

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.
THIS WARRANT MAY NOT BE EXERCISED UNLESS THIS WARRANT AND THE SECURITIES
ISSUABLE UPON EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT AND
ANY APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE, AND, UNLESS THE HOLDER IS THE ORIGINAL HOLDER AND IS
AN ACCREDITED INVESTOR AS DEFINED IN RULE 501(a) OF REGULATION D UNDER THE
SECURITIES ACT, THE HOLDER HAS DELIVERED AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY TO SUCH EFFECT.

          (c)      Certificates evidencing the Shares and Warrant Shares shall
not contain any legend (including the legend set forth in Section 4.2(b)
hereof), (i)(A) while a registration statement (including the Registration
Statement) covering the resale of such security is effective and its use is not
suspended under the Securities Act, (B) following any sale of such Shares or
Warrant Shares pursuant to Rule 144, (C) if such Shares or Warrant Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Shares and Warrant Shares and without volume or manner-of-sale
restrictions, or (D) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission), and (ii) if such legend
is not required under applicable Canadian Securities Laws in respect of
Securities held by Canadian Purchasers. The Company shall cause its counsel to
issue a legal opinion to the Transfer Agent promptly after the Effective Date if
required by the Transfer Agent to effect the removal of the legend hereunder. If
all or any portion of a Warrant is exercised at a time when there is an
effective registration statement to cover the resale of the Warrant Shares, or
if such Shares or Warrant Shares may be sold under Rule 144 and the Company is
then in compliance with the current public information required under Rule 144,
or if the Shares or Warrant Shares may be sold under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares or Warrant Shares or if
such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) or under Canadian Securities Laws, as applicable,
then such Warrant Shares shall be issued free of all legends. The Company agrees
that following the Effective Date or at such time as such legend is no longer
required under this Section 4.2(c), it will, no later than three Trading Days
following the delivery by a Purchaser to the Company or the Transfer Agent of a
certificate representing Shares or Warrant Shares, as the case may be, issued
with a restrictive legend (such third Trading Day, the “Legend Removal Date”),
deliver or cause to be delivered to such Purchaser a certificate representing
such shares that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to the Transfer Agent
that enlarge the restrictions on transfer set forth in this Section 4.
Certificates for Securities subject to legend removal hereunder shall be
transmitted by the Transfer Agent to the Purchaser by crediting the account of
the Purchaser’s prime broker with the Depository Trust Company System as
directed by such Purchaser.

31

--------------------------------------------------------------------------------

          (d)      In addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of Shares or Warrant Shares (based on the VWAP of
the Common Stock on the date such Securities are submitted to the Transfer
Agent) delivered for removal of the restrictive legend and subject to Section
4.2(c), $10 per Trading Day (increasing to $20 per Trading Day five (5) Trading
Days after such damages have begun to accrue) for each Trading Day after the
Legend Removal Date until such certificate is delivered without a legend.
Nothing herein shall limit such Purchaser’s right to pursue actual damages for
the Company’s failure to deliver certificates representing any Securities as
required by the Transaction Documents, and such Purchaser shall have the right
to pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.

          (e)      Each Purchaser, severally and not jointly with the other
Purchasers, agrees with the Company that such Purchaser will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.2 is predicated upon the
Company’s reliance upon this understanding.

          4.3      Furnishing of Information; Public Information. Until the
earliest of the time that (i) no Purchaser owns Securities, (ii) the Warrants
have expired or (iii) the Securities are eligible to be resold by a
non-affiliate pursuant to Rule 144(b)(i) without regard for Rule 144(c)(i), the
Company covenants to maintain the registration of the Common Stock under Section
12(b) or 12(g) of the Exchange Act and to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act. As long as any Purchaser owns Securities, if
the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchasers
who are not Affiliates of the Company to sell the Securities under Rule 144. The
Company further covenants that it will take such further action as any holder of
Securities may reasonably request, to the extent required from time to time to
enable such Person to sell such Securities without registration under the
Securities Act, including without limitation, within the requirements of the
exemption provided by Rule 144.

32

--------------------------------------------------------------------------------

          4.4      Integration. The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

          4.5      Securities Laws Disclosure; Publicity. The Company shall, by
8:30 a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a Current Report on Form 8-K and press release disclosing the
material terms of the transactions contemplated hereby, and including the
Transaction Documents as exhibits to such Form 8-K. From and after the issuance
of such press release, the Company shall have publicly disclosed all material,
non-public information delivered to any of the Purchasers by the Company or any
of its subsidiaries, or any of their respective officers, directors, employees
or agents in connection with the transactions contemplated by the Transaction
Documents. The Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except: (a) as required by applicable Securities Laws in connection
with (i) any registration statement contemplated by the Registration Rights
Agreement, (ii) the filing of final Transaction Documents (including signature
pages thereto) with the Commission and other Securities Regulators, (iii) the
filing with the Commission pursuant to the Registration Rights Agreement, (iv)
the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Securities and the listing of the Shares and Warrant
Shares for trading thereon in the time and manner required thereby, (v) the
filing of Form D with the Commission and such filings as are required to be made
under applicable state securities laws, and (vi) the filing with the applicable
Canadian provincial securities regulatory authorities of a report in Form
45-106F1 (as prescribed by NI 45-106) within 10 days from the date of issuance
of the Shares and Warrants, prepared and executed in accordance with Securities
Laws of the applicable Selling Jurisdictions and (b) to the extent such
disclosure is otherwise required by law or Trading Market regulations, in which
case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this clause (b). If required by applicable Securities
Laws, each Purchaser will execute, deliver and file or assist the Company in
filing such reports, undertakings and other documents with respect to the issue
of the Securities as may be required by any Securities Regulators, Trading
Markets or other regulatory authority.

33

--------------------------------------------------------------------------------

          4.6      Shareholder Rights Plan. No claim will be made or enforced by
the Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.

          4.7      Non-Public Information. Except with respect to the material
terms and conditions of the transactions contemplated by the Transaction
Documents, the Company covenants and agrees that neither it, nor any other
Person acting on its behalf, will provide any Purchaser or its agents or counsel
with any information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

          4.8      Use of Proceeds. Except as set forth on Schedule 4.8 attached
hereto, the Company shall use the net proceeds from the sale of the Securities
hereunder for working capital purposes and shall not use such proceeds for: (a)
the satisfaction of any portion of the Company’s debt (other than payment of
trade payables in the ordinary course of the Company’s business and prior
practices), (b) the redemption of any Common Stock or Common Stock Equivalents
or (c) the settlement of any outstanding litigation.

          4.9      Indemnification of Purchasers. Subject to the provisions of
this Section 4.9, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or their respective Affiliates, by any stockholder of the
Company who is not an Affiliate of such Purchaser, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of such Purchaser’s representations, warranties, covenants
or agreements under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by such Purchaser of Securities Laws or any other applicable law or
any conduct by such Purchaser which constitutes fraud, gross negligence, willful
misconduct or malfeasance). If any action shall be brought against any Purchaser
Party in respect of which indemnity may be sought pursuant to this Agreement,
such Purchaser Party shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel. The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.

34

--------------------------------------------------------------------------------

          4.10      Reservation of Common Stock. As of the date hereof, the
Company has reserved and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, a sufficient number of shares
of Common Stock for the purpose of enabling the Company to issue Shares pursuant
to this Agreement and Warrant Shares pursuant to any exercise of the Warrants.

          4.11      Listing of Common Stock. The Company hereby agrees to use
best efforts to maintain the listing or quotation of the Common Stock on each
Trading Market on which it is currently listed, and concurrently with the
Closing, the Company shall apply to list or quote all of the Shares and Warrant
Shares on such Trading Markets and promptly secure the listing of all of the
Shares and Warrant Shares on such Trading Markets. The Company further agrees,
if the Company applies to have the Common Stock traded on any other Trading
Market, it will then include in such application all of the Shares and Warrant
Shares, and will take such other action as is necessary to cause all of the
Shares and Warrant Shares to be listed or quoted on such other Trading Market as
promptly as possible. The Company will then take all action reasonably necessary
to continue the listing or quotation and trading of its Common Stock on a
Trading Market and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.

          4.12      Subsequent Equity Sales.

          (a)      From the date hereof until the earlier of (i) forty-five (45)
days after the Effective Date and (ii) two hundred twenty-five (225) days after
the Closing Date, neither the Company nor any Subsidiary shall issue, enter into
any agreement to issue or announce the issuance or proposed issuance of any
shares of Common Stock or Common Stock Equivalents; provided, however, that the
forty-five (45) day period set forth in this Section 4.12 shall be extended for
the number of Trading Days during such period in which (i) trading in the Common
Stock is suspended by any Trading Market, or (ii) following the Effective Date,
the Registration Statement is not effective or the prospectus included in the
Registration Statement may not be used by the Purchasers for the resale of the
Shares and Warrant Shares.

35

--------------------------------------------------------------------------------

          (b)      From the date hereof until the earlier of (i) forty-five (45)
days after the Effective Date and (ii) two hundred twenty-five (225) days after
the Closing Date, the Company shall be prohibited from effecting or entering
into an agreement to effect any issuance by the Company or any of its
Subsidiaries of Common Stock or Common Stock Equivalents for cash consideration
(or a combination of units thereof) involving a Variable Rate Transaction.
“Variable Rate Transaction” means a transaction in which the Company (i) issues
or sells any debt or equity securities that are convertible into, exchangeable
or exercisable for, or include the right to receive, additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon, and/or varies with, the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock or (ii) enters into any agreement, including,
but not limited to, an equity line of credit, whereby the Company may sell
securities at a future determined price. Any Purchaser shall be entitled to
obtain injunctive relief against the Company to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.

          (c)      Unless shareholder approval has been obtained and deemed
effective, neither the Company nor any Subsidiary shall make any issuance
whatsoever of Common Stock or Common Stock Equivalents which would cause any
adjustment of the exercise price of the Warrants to the extent the holders of
the Warrants would not be permitted, pursuant to Section 2(d)(ii) of the
Warrants, to exercise their respective Warrants in full, ignoring for such
purposes the other exercise limitations therein. Any Purchaser shall be entitled
to obtain injunctive relief against the Company to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.

          (d)      Notwithstanding the foregoing, this Section 4.12 shall not
apply in respect of an Exempt Issuance, except that no Variable Rate Transaction
shall be an Exempt Issuance.

          4.13      Equal Treatment of Purchasers. No consideration (including
any modification of any Transaction Document) shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration is also offered to
all of the parties to the Transaction Documents. For clarification purposes,
this provision constitutes a separate right granted to each Purchaser by the
Company and negotiated separately by each Purchaser, and is intended for the
Company to treat the Purchasers as a class and shall not in any way be construed
as the Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

36

--------------------------------------------------------------------------------

          4.14      Certain Transactions and Confidentiality. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that neither it,
nor any Person acting on its behalf or pursuant to any understanding with it
will execute any purchases or sales, including Short Sales, of any of the
Company’s securities during the period commencing with the execution of this
Agreement and ending at such time that the transactions contemplated by this
Agreement are first publicly announced pursuant to the initial press release as
described in Section 4.5. Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company pursuant to
the initial press release as described in Section 4.5, such Purchaser will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Transaction Documents and the Disclosure
Schedules or any other information provided to such Purchaser in connection with
the transactions contemplated by the Transaction Documents. Notwithstanding the
foregoing, and notwithstanding anything contained in this Agreement to the
contrary, the Company expressly acknowledges and agrees that (i) other than as
set forth in Sections 3.2(f) and 4.2, no Purchaser makes any representation,
warranty or covenant hereby that it will not engage in effecting transactions in
any securities of the Company after the time that the transactions contemplated
by this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.5, (ii) no Purchaser shall be restricted or
prohibited from effecting any transactions in any securities of the Company in
accordance with Securities Laws and other applicable securities laws from and
after the time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in Section
4.5 and (iii) no Purchaser shall have any duty of confidentiality to the Company
or its Subsidiaries after the issuance of the initial press release as described
in Section 4.5. Notwithstanding the foregoing, in the case of a Purchaser that
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.

          4.15      Form D; Blue Sky Filings. The Company agrees to timely file
a Form D with respect to the Securities as required under Regulation D. The
Company shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Securities for,
sale to the Purchasers at the Closing under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of such
actions promptly upon request of any Purchaser.

          4.16      Delivery of Securities After Closing. The Company shall
deliver, or cause to be delivered, the respective Shares and Warrants purchased
by each Purchaser to such Purchaser within three (3) Trading Days of the Closing
Date.

          4.17      Acknowledgment of Dilution. The Company acknowledges that
the issuance of the Securities may result in dilution of the outstanding shares
of Common Stock, which dilution may be substantial under certain market
conditions. The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Shares and Warrant Shares pursuant to the Transaction Documents, are
unconditional and absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against any Purchaser and regardless of the
dilutive effect that such issuance may have on the ownership of the other
stockholders of the Company.

37

--------------------------------------------------------------------------------

ARTICLE V.
MISCELLANEOUS

          5.1      Termination. This Agreement may be terminated by any
Purchaser, as to such Purchaser’s obligations hereunder only and without any
effect whatsoever on the obligations between the Company and the other
Purchasers, by written notice to the other party, if the Closing has not been
consummated on or before March 31, 2010; provided, however, that such
termination will not affect the right of any party to sue for any breach by the
other party (or parties).

          5.2      Fees and Expenses. Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.

          5.3      Entire Agreement. The Transaction Documents, together with
the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

          5.4      Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered by electronic mail to
the electronic mail address set forth on the signature pages attached hereto,
(b) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto prior to 5:30 p.m. (New York City time) on a Trading Day, (c) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth on the signature pages
attached hereto on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (d) the second (2nd) Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service or (e) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as set
forth on the signature pages attached hereto.

          5.5      Amendments; Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of a modification, supplementation or amendment, by the Company and
the Purchasers holding at least a majority in interest of the Shares then
outstanding or, in the case of a waiver, by the party against whom enforcement
of any such waived provision is sought. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

38

--------------------------------------------------------------------------------

          5.6      Headings. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

          5.7      Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser (other than by
merger or acquisition). Any Purchaser may assign any or all of its rights under
this Agreement to any Person to whom such Purchaser assigns or transfers any
Securities, provided that such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to the “Purchasers.”

          5.8      No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.8.

          5.9      Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then in addition to the obligations of the Company
under Section 4.8, the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

39

--------------------------------------------------------------------------------

          5.10      Survival. The representations and warranties contained
herein shall survive the Closing and the delivery of the Securities.

          5.11      Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

          5.12      Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

          5.13      Rescission and Withdrawal Right. Notwithstanding anything to
the contrary contained in (and without limiting any similar provisions of) any
of the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of a Warrant, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded exercise notice concurrently with the return to
such Purchaser of the aggregate exercise price paid to the Company for such
shares and the restoration of such Purchaser’s right to acquire such shares
pursuant to such Purchaser’s Warrant (including, issuance of a replacement
warrant certificate evidencing such restored right).

          5.14      Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

40

--------------------------------------------------------------------------------

          5.15      Remedies. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

          5.16      Payment Set Aside. To the extent that the Company makes a
payment or payments to any Purchaser pursuant to any Transaction Document or a
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

          5.17      Independent Nature of Purchasers’ Obligations and Rights.
The obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through
Bracewell. Bracewell does not represent any of the Purchasers and only
represents the Placement Agents. The Company has elected to provide all
Purchasers with the same terms and Transaction Documents for the convenience of
the Company and not because it was required or requested to do so by any of the
Purchasers.

          5.18      Liquidated Damages. The Company’s obligations to pay any
partial liquidated damages or other amounts owing under the Transaction
Documents is a continuing obligation of the Company and shall not terminate
until all unpaid partial liquidated damages and other amounts have been paid
notwithstanding the fact that the instrument or security pursuant to which such
partial liquidated damages or other amounts are due and payable shall have been
canceled.

          5.19      Saturdays, Sundays, Holidays, etc. If the last or appointed
day for the taking of any action or the expiration of any right required or
granted herein shall not be a Business Day, then such action may be taken or
such right may be exercised on the next succeeding Business Day.

41

--------------------------------------------------------------------------------

          5.20      Construction. The parties agree that each of them and/or
their respective counsel has reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments hereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

          5.21      WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN
ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

(Signature Pages Follow)


42

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

U.S. GEOTHERMAL INC. Address for Notice:   1505 Tyrell Lane   Boise, ID 83706
By: __________________________________________ Fax: (208) 424-1030        Name:
         Title:   With a copy to (which shall not constitute notice):  

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO U.S. GEOTHERMAL
SECURITIES PURCHASE AGREEMENT]

          IN WITNESS WHEREOF, the undersigned have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

Name of Purchaser: 
_________________________________________________________________________________________

Signature of Authorized Signatory of Purchaser: 
__________________________________________________________________

Name of Authorized Signatory:  
_______________________________________________________________________________

Title of Authorized Signatory: 
________________________________________________________________________________

Email Address of Authorized Signatory: 
________________________________________________________________________

Facsimile Number of Authorized Signatory:
______________________________________________________________________

Address for Notice of Purchaser: 

 

 

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

 

 

 

Subscription Amount: $_________________

Shares: _________________

Warrant Shares: __________________


EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[Applies to all Canadian Purchasers unless purchasing at the solicitation of RBC
Capital Markets
Inc. or Robert W. Baird & Co. in Ontario or Newfoundland and Labrador]

Appendix A

PURCHASER CERTIFICATE (“ACCREDITED INVESTOR”)

TO:              U.S. GEOTHERMAL INC. (the “Company”)

AND TO:    RBC CAPITAL MARKETS INC., CLARUS SECURITIES INC., DUNDEE SECURITIES
CORPORATION, AND ROBERT W. BAIRD & CO. (the “Placement Agents”)

Reference is made to the purchase agreement between the Company and the
undersigned (referred to herein as the “Purchaser”) dated as of the date hereof
(the “Purchase Agreement”). Upon execution of this purchaser certificate (the
“Purchaser Certificate”) by the Purchaser, this Purchaser Certificate shall be
incorporated into and form a part of the Purchase Agreement. Terms not otherwise
defined herein have the meanings attributed to them in the Purchase Agreement
and in National Instrument 45-106 - Prospectus and Registration Exemptions (“NI
45-106”).

In connection with the purchase of the Securities by the Purchaser, the
Purchaser represents, warrants and covenants (on its own behalf or, if
applicable, on behalf of those for whom the Purchaser is contracting under the
Purchase Agreement) and certifies to the Company and to the Placement Agents and
acknowledges that the Company and the Placement Agents are relying thereon that:

The Purchaser is an “Accredited Investor” as such term is defined in NI 45-106,
and as at the time of the offer or sale of the Securities, the Purchaser falls
within the following categories:

[ ] (a) a Canadian financial institution, or a Schedule III bank,      

[ ]

(b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada),


[ ] (c)

a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary,

   



[ ] (d)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador),

   



[ ] (e)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d),

A-1

--------------------------------------------------------------------------------


[ ] (f)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada,

   



[ ] (g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;

   



[ ] (h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government,

   



[ ] (i)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada,

   



[ ] (j)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds CDN$1,000,0001 ,

   



[ ] (k)

an individual whose net income before taxes exceeded CDN$200,000 in each of the
2 most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded CDN$300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,

   



[ ] (l)

an individual who, either alone or with a spouse2 , has net assets of at least
CDN$5,000,000,

   



[ ] (m)

a person, other than an individual or investment fund, that has net assets of at
least CDN$5,000,000 as shown on its most recently prepared financial statements,
and such person has not been created or used solely to purchase or hold
securities as an accredited investor,

   



[ ] (n)

an investment fund that distributes or has distributed its securities only to


  (i)

a person that is or was an Accredited Investor at the time of the distribution,


____________________________


1

For purposes of this certificate, (i) “financial assets” means cash, securities,
or any contract of insurance or deposit or evidence thereof that is not a
security for the purposes of securities legislation, and (ii) “related
liabilities” means liabilities incurred or assumed for the purpose of financing
the acquisition or ownership of financial assets and liabilities that are
secured by financial assets.

2

For purposes of this certificate, the term “spouse” means an individual who (i)
is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada) from the other individual, (ii) is living
with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or (iii) in
Alberta, is an individual referred to in paragraph (i) or (ii) above, or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).

A-2

--------------------------------------------------------------------------------


  (ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 of NI 45-106 [Minimum amount investment], and 2.19 of NI 45-106
[Additional investment in investment funds], or

        (iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 of NI 45-106 [Investment fund reinvestment],


[ ] (o) an investment fund that distributes or has distributed securities under
a prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,       [ ] (p) a trust
company or trust corporation registered or authorized to carry on business under
the Trust and Loan Companies Act (Canada) or under comparable legislation in a
jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a fully
managed account managed by the trust company or trust corporation, as the case
may be,       [ ] (q) a person acting on behalf of a fully managed account3
managed by that person, if that person


  (i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

        (ii)

in Ontario, is purchasing a security that is not a security of an investment
fund,


[ ] (r) a registered charity under the Income Tax Act (Canada) that, in regard
to the trade, has obtained advice from an eligibility adviser or an adviser
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded4 .


____________________________


3

A “fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction.

4

For the purposes of this certificate, an “eligibility adviser” means (a) an
investment dealer or equivalent category of registration, registered under the
securities legislation of the jurisdiction of the Purchaser and authorized to
give advice with respect to the Shares; and (b) in Saskatchewan or Manitoba,
also means a lawyer who is a practising member in good standing with a law
society of a jurisdiction of Canada or a public accountant who is a member in
good standing of an institute or association of chartered accountants, certified
general accountants or management accountants in a jurisdiction of Canada,
provided that the lawyer or public accountant (a) does not have a professional,
business or personal relationship with the Company, or any of its directors,
executive officers, founders or control persons, and (b) has not acted for or
been retained personally or otherwise as an employee, executive officer,
director, associate or partner of a person or company that has acted for or been
retained by the Company or any of its directors, executive officers, founders or
control persons within the previous 12 months.

A-3

--------------------------------------------------------------------------------


[ ] (s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function,

   



[ ] (t)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are Accredited Investors,

   



[ ] (u)

an investment fund that is advised by a person registered as, an adviser or, a
person that is exempt from registration as an adviser, or

   



[ ] (v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as


  (i)

an Accredited Investor, or

        (ii)

an exempt purchaser in Alberta or British Columbia.

Dated: _________________________, 20___.

        [Purchaser]         By:        Signature               [Signatory (if
different from Purchaser)]

A-4

--------------------------------------------------------------------------------

[Applies only to Canadian Purchasers purchasing at the solicitation of RBC
Capital Markets
Inc. or Robert W. Baird & Co. in Ontario and Newfoundland and Labrador]

Appendix B

PURCHASER CERTIFICATE (“PERMITTED CLIENT”)

TO:                 U.S. GEOTHERMAL INC. (the “Company”)

AND TO:      RBC CAPITAL MARKETS INC. , CLARUS SECURITIES INC. AND DUNDEE
SECURITIES CORPORATION, AND ROBERT W. BAIRD & CO. (the “Placement Agents”)

Reference is made to the purchase agreement between the Company and the
undersigned (referred to herein as the “Purchaser”) dated as of the date hereof
(the “Purchase Agreement”). Upon execution of this purchaser certificate (the
“Purchaser Certificate”) by the Purchaser, this Purchaser Certificate shall be
incorporated into and form a part of the Subscription Agreement. Terms not
otherwise defined herein have the meanings attributed to them in the
Subscription Agreement and in National Instrument 31-103 - Registration
Requirements and Exemptions (“NI 31-103”).

In connection with the purchase of the Securities by the Purchaser, the
Purchaser represents, warrants and covenants (on its own behalf or, if
applicable, on behalf of those for whom the Purchaser is contracting under the
Purchase Agreement) and certifies to the Company and to the Placement Agents and
acknowledges that the Company and the Placement Agents are relying thereon that:

The Purchaser is a “Permitted Client” as such term is defined in NI 31-103, and
as at the time of the offer or sale of the Shares, the Purchaser falls within
the following categories:

[ ] (a)

a Canadian financial institution or a Schedule III bank;

   



[ ] (b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada),

   



[ ] (c)

a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary,

   



[ ] (d)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than other than as a scholarship plan dealer or a
restricted dealer,

   



[ ] (e)

a pension fund that is regulated by either the federal Office of the
Superintendent of Financial Institutions or a pension commission or similar
regulatory authority of a jurisdiction of Canada or a wholly-owned subsidiary of
such a pension fund,

B-1


--------------------------------------------------------------------------------


[ ] (f)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (e),

   



[ ] (g)

the Government of Canada or a jurisdiction of Canada, or any Crown corporation,
agency or wholly-owned entity of the Government of Canada or a jurisdiction of
Canada;

   



[ ] (h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government,

   



[ ] (i)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec,

   



[ ] (j)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a managed account managed by the trust company or trust corporation,
as the case may be,

   



[ ] (k)

a person or company acting on behalf of a managed account managed by the person
or company, if the person or company is registered or authorized to carry on
business as an adviser or the equivalent under the securities legislation of a
jurisdiction of Canada or a foreign jurisdiction,

   



[ ] (l)

an investment fund if one or both of the following apply:


  (i)

the fund is managed by a person or company registered as an investment fund
manager under the securities legislation of a jurisdiction of Canada; or

        (ii)

the fund is advised by a person or company authorized to act as an adviser under
the securities legislation of a jurisdiction in Canada,


[ ]

(m)

in respect of a dealer, a registered charity under the Income Tax Act (Canada)
that obtains advice on the securities to be traded from an eligibility adviser,
as defined in section 1.1 of NI 45-106, or an adviser registered under the
securities legislation of the jurisdiction of the registered charity1 ,


____________________________


1

For the purposes of this certificate, an “eligibility adviser” means (a) an
investment dealer or equivalent category of registration, registered under the
securities legislation of the jurisdiction of the Purchaser and authorized to
give advice with respect to the Shares; and (b) in Saskatchewan or Manitoba,
also means a lawyer who is a practising member in good standing with a law
society of a jurisdiction of Canada or a public accountant who is a member in
good standing of an institute or association of chartered accountants, certified
general accountants or management accountants in a jurisdiction of Canada,
provided that the lawyer or public accountant (a) does not have a professional,
business or personal relationship with the Company, or any of its directors,
executive officers, founders or control persons, and (b) has not acted for or
been retained personally or otherwise as an employee,

B-2

--------------------------------------------------------------------------------


[ ] (n)

in respect of an adviser, a registered charity under the Income Tax Act (Canada)
that is advised by an eligibility adviser, as defined in section 1.1 of NI
45-106, or an adviser registered under the securities legislation of the
jurisdiction of the registered charity,

   



[ ] (o)

an individual who beneficially owns financial assets, as defined in section 1.1
of NI 45-106, having an aggregate realizable value that, before taxes but net of
any related liabilities, exceeds $5 million2 ,

   



[ ] (p)

a person or company that is entirely owned by an individual or individuals
referred to in paragraph (o), who holds the beneficial ownership interest in the
person or company directly or through a trust, the trustee of which is a trust
company or trust corporation registered or authorized to carry on business under
the Trust and Loan Companies Act (Canada) or under comparable legislation in a
jurisdiction of Canada or a foreign jurisdiction,

   



[ ] (q)

a person or company, other than an individual or an investment fund, that has
net assets of at least $25 million as shown on its most recently prepared
financial statements

   



[ ] (r)

a person or company that distributes securities of its own issue in Canada only
to persons or companies referred to in paragraphs (a) to (q).

Dated: _________________________, 20___.

         [Purchaser]         By:        Signature               [Signatory (if
different from Purchaser)]


   

executive officer, director, associate or partner of a person or company that
has acted for or been retained by the Company or any of its directors, executive
officers, founders or control persons within the previous 12 months.

2

For purposes of this certificate, (i) “financial assets” means cash, securities,
or any contract of insurance or deposit or evidence thereof that is not a
security for the purposes of securities legislation, and (ii) “related
liabilities” means liabilities incurred or assumed for the purpose of financing
the acquisition or ownership of financial assets and liabilities that are
secured by financial assets.

B-3

--------------------------------------------------------------------------------